Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 02 September 2021.  The examiner acknowledges the amendments to claims 1, 9, 11, and 16 and the cancellation of claim 17.  Claims 1-16 and 18-21 are pending.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections of claims 11 and 16 noted in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern (WO 02/18013 A1) in view of Ishioka (US 2017/0224290 A1) and Towers (US 2016/0364981 A1).
Claim 1: Halpern discloses 23Attorney Docket No.: 00155-0010-00000Client Ref. No. 7170a wireless afterloader (remote afterloader 105 which may communicate wirelessly with a control computer 175, p. 9, lines 21-27), wherein the wireless afterloader comprises a transceiver configured to wirelessly receive a signal from a second device (transceiver is inherent for wireless communication with a host computer/second device in a LAN) separate from the wireless afterloader (fig. 1, host computer is separate) and a battery (p. 7, lines 27-28). While the remote afterloader 105 must include some form of control unit or 
Ishioka discloses a setup for control of a remote device from a host computer over a wireless network. Specifically, Ishioka discloses a junction box 102 in the form of a computer [0022] configured to wirelessly communicate with an x-ray imaging apparatus 101 using a LAN [0025] via a second transceiver operably coupled to the access point (inherent for wireless communication). The computer may comprise one or more processors such as a CPU [0112]; Ishioka previously discloses a CPLD as a known alternative to a CPU [0034]. Furthermore, the x-ray imaging apparatus comprises at least one control unit 204 implemented as a CPU, CPLD, or the like [0034] having a memory 205 [0035] operably coupled to a transceiver (inherent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Halpern such that the afterloader includes a CPU and first CPLD having a memory operably coupled to the transceiver and the host computer comprises a second separate CPLD configured to send a signal to the first transceiver, as in the wireless communication and control system of Ishioka, in order to provide appropriate hardware for wireless control over the operation of the afterloader from the host computer in a known manner.

Claim 2: Halpern discloses the wireless afterloader comprises a battery (p.7, lines 27-28) but does not disclose a second battery. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second battery In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In the combination of Halpern and Ishioka, a second battery would produce the expected result of providing additional power or a backup power source.
Claim 4: Halpern discloses a wireless interface for connecting to at least one of a computer, a smart phone, or a tablet (wireless communication to host computer 175, p. 9, lines 21-27).
Claim 9: Halpern discloses a brachytherapy treatment system comprising: 23Attorney Docket No.: 00155-0010-00000Client Ref. No. 7170a wireless afterloader (remote afterloader 105 which may communicate wirelessly with a control computer 175, p. 9, lines 21-27) , wherein the wireless afterloader comprises a first transceiver configured to wirelessly receive a signal from a second device (inherent for wireless communication with the host computer 175 in a LAN) and a battery (p. 7, lines 27-28); a junction box (host computer 175) having a memory (p. 9, lines 7-13) and a second transceiver 145 (inherent for wireless communication link 150 to a LAN, p. 9, lines 21-29); and at least one emergency stop switch (p. 7, line 30 - p. 8, line 4). While the remote afterloader 105 must include some form of control unit or circuitry for carrying out instructions communicated wirelessly thereto, Halpern fails to disclose a central processing unit (CPU) and a first complex programmable logic device (CPLD) having a memory as part of the wireless afterloader and thus also fails to disclose the first transceiver is operably coupled to the first CPLD. Furthermore, while the host computer 175 (claimed junction box) would inherently include a CPU or other control circuitry, Halpern fails to disclose a second CPLD having a memory, an access point operably coupled to the junction 
Ishioka discloses a setup for control of a remote device from a host computer over a wireless network. Specifically, Ishioka discloses a junction box 102 in the form of a computer [0022] operably coupled to an access point 105 of a LAN configured to wirelessly communicate with an x-ray imaging apparatus 101 [0025] via a second transceiver operably coupled to the access point (inherent for wireless communication). The computer may comprise one or more processors such as a CPU [0112]; Ishioka previously discloses a CPLD as a known alternative to a CPU [0034]. Furthermore, the x-ray imaging apparatus comprises at least one control unit 204 implemented as a CPU, CPLD, or the like [0034] having a memory 205 [0035] operably coupled to a first transceiver (inherent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Halpern such that the afterloader includes a CPU and first CPLD having a memory operably coupled to the first transceiver and the host computer comprises a second separate CPLD having a memory operably coupled to an access point and the second transceiver, wherein the first CPLD is configured to receive a signal from the second CPLD via the first transceiver, as in the wireless communication and control system of Ishioka, in order to provide appropriate hardware for wireless control over the operation of the afterloader from the host computer in a known manner. In such a combination, the emergency stop switch would be operably coupled to the second CPLD since Halpern teaches the stop switch is activated from the host system 115 (p. 8, lines 3-4). 

Claim 12: Halpern discloses the junction box comprises any of a number of general-purpose computers, e.g. a PC (p. 9, lines 18-19) but does not explicitly disclose an example which would require a second battery. However, Ishioka discloses the junction box 102 may be a standalone computer or alternatively a note PC, tablet, or the like of a portable type [0022]. A 
Claim 13: Halpern discloses the junction box 175 is a computer. In the combination with Ishioka, the second CPLD is included as part of the junction box (as noted above, Ishioka obviates a junction box/computer 102 with the second CPLD).
Claim 15: Halpern discloses a docking station for storing the wireless afterloader (p. 8, lines 27-30; “heavily shielded room adjacent to a treatment room” constitutes a “docking station for storing”). Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an outlet or charging connection somewhere in the room for storing the afterloader in the embodiment where a battery is the primary power source (Halpern p. 7, lines 27-28) in order to ensure the battery is always charged when the afterloader is taken out of storage; such a room constitutes a “docking station” configured to store and/or charge the wireless afterloader.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Ishioka and Towers as applied to claims 1 and 9 above, and further in view of Flynn (WO 2012/154762 A1).
Claims 3 and 11: Halpern in view of Ishioka and Towers discloses wireless communication between the afterloader and the junction box and thus inherently disclose the .

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Ishioka and Towers as applied to claims 1 and 9 above, and further in view of Sueyoshi (US 2003/0001615 A1).
Claims 5 and 14: Halpern in view of Ishioka and Towers fails to disclose the memory (claim 5)/first and second memories (claim 14) of the first and second CPLDs comprise a lookup table (LUT)/respective first and second LUTs stored thereon. Sueyoshi discloses an LUT is a major component of a programmable logic circuit [0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an LUT/first and second LUTs stored on the memory/memories of the first and second CPLDs in the system of Halpern in view of Ishioka and Towers, because Sueyoshi discloses LUTs are a major component of programmable logic circuits and would allow the desired logic to be implemented by the system.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Ishioka and Towers as applied to claim 1 above, and further in view of Borhan (US 2015/0326037).
Claims 6-8: Halpern discloses a battery but fails to disclose the nature of the battery or whether it is configured for wired or wireless charging. However, Borhan discloses conventional batteries for electronic devices include lithium ion batteries [0002-3, 0018] and further discloses a battery management system wherein the battery is configured for wired or wireless charging [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery in the system of Halpern in view of Ishioka and Towers with a lithium-ion battery, as taught by Borhan, since lithium ion batteries are widely known and used in battery-powered electronic devices. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery of Halpern, as modified by Ishioka and Towers, for wireless or wired charging, as also taught by Borhan, in order to allow the battery to be used more than once which will extend the life of the afterloader.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Ishioka and Towers, as applied to claim 9 above and further in view of Kindlein (EP 1348464 A1).
Claim 10: While Halpern discloses the afterloader 105 is a “remote” afterloader and thus likely located in a different room from the junction box, this is not explicitly stated. However, Kindlein discloses remotely controlling an afterloader in a control room at a different location from a treatment room (col. 5, lines 24-27). It would have been obvious to one of ordinary skill .
Allowable Subject Matter
Claims 16 and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant has amended claim 16 to include every limitation of previous claim 17, which was indicated as containing allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791